Citation Nr: 0933338	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-17 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased rating for degenerative joint 
disease of the thoracic and lumbar spine (previously 
separately rated as lumbosacral strain and degenerative joint 
disease of the thoracic spine), currently evaluated as 20 
percent disabling. 

2. Entitlement to an initial rating in excess of 10 percent 
for lumbar radiculopathy, right lower extremity (previously 
characterized as bilateral sciatic nerve damage). 
 
3. Entitlement to an initial compensable rating for lumbar 
radiculopathy, left lower extremity (previously characterized 
as bilateral sciatic nerve damage). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1948 to May 1952. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California, which granted service connection for 
bilateral sciatic nerve damage and assigned a 10 percent 
evaluation; denied an increased rating for degenerative joint 
disease of the thoracic spine, evaluated at the time as 10 
percent disabling, and denied an increased rating for 
lumbosacral strain, evaluated at the time as 10 percent 
disabling. 

A May 2007 statement of the case recharacterized the 
Veteran's bilateral sciatic nerve damage as two separate 
issues and assigned a 10 percent evaluation for the right 
lower extremity and a non-compensable evaluation for the left 
lower extremity. 

A March 2009 supplemental statement of the case identified 
the issues as lumbar radiculopathy, right lower extremity and 
lumbar radiculopathy, left lower extremity with current 
ratings of 10 percent disabling for each extremity and 
confirmed the ratings.  However the subsequent March 2009 
rating decision, which did not directly address the issue, 
noted the current ratings to be lumbar radiculopathy, right 
lower extremity as 10 percent disabling and lumbar 
radiculopathy, left lower extremity as noncompensable.  The 
current rating remains unclear. 

The March 2009 rating decision also combined the separate 10 
percent ratings previously assigned for lumbosacral strain 
and degenerative joint disease of the thoracic spine into a 
single 20 percent rating and recharacterized the issue as 
"degenerative joint disease of the thoracic and lumbar 
spine."   

In his VA Form 9, substantive appeal, the Veteran checked the 
box indicating his intent to appeal all issues listed in the 
statement of the case; however in his written statement he 
only appealed the issues of an increased initial rating for 
lumbar radiculopathy, left lower extremity and an increased 
rating for degenerative joint disease of the thoracic and 
lumbar spine.  It is therefore unclear if the Veteran 
intended to appeal the issue of a greater initial rating for 
lumbar radiculopathy, right lower extremity.  Nevertheless, 
as both the Veteran's representative and the RO have 
proceeded with the appellate process regarding that issue, 
the Board will consider the issue appealed. 

In a July 2009 statement, the Veteran's representative 
requested that the issue of entitlement to service connection 
for urinary and bowel incontinence secondary to the service 
connected back conditions be referred to the RO.  As this 
appears to be an informal claim of service connection, the 
matter is referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased evaluation for 
lumbar radiculopathy, left lower extremity is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The orthopedic manifestations of the service-connected 
degenerative joint disease of the thoracic and lumbar spine 
are productive of pain and motion limited to forward flexion 
of 59 degrees; however, forward flexion has never been 
limited to 30 degrees or less even with consideration of pain 
on motion and neither ankylosis nor findings of 
incapacitating episodes of intervertebral disc syndrome 
requiring prescribed bed rest by a physician are 
demonstrated. 

2. The service-connected lumbar radiculopathy, right lower 
extremity has been manifested by complaints of pain, numbness 
and weakness, with objective findings of decreased muscle 
strength, more nearly approximating no more than moderate 
incomplete paralysis of the right leg.


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 20 percent for 
the orthopedic manifestations of the service connected 
degenerative joint disease of the thoracic and lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242 
(2008).

2. The criteria for an evaluation of 20 percent, but no 
higher, for lumbar radiculopathy, right lower extremity, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005, regarding the initial service 
connection claim for bilateral sciatic nerve damage and the 
increased rating claims for the Veteran's back disability.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate the claims 
and the relative duties of VA and the claimant to obtain 
evidence. 

After the RO granted service connection for bilateral sciatic 
nerve damage in the February 2006 rating decision, the 
Veteran filed a notice of disagreement with the assigned 
rating in July 2006.  The RO continued the 10 percent rating 
in May 2007 statement of the case.  While the Veteran was not 
provided a VA letter outlining the evidence necessary to 
substantiate an increased rating claim, including the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
Veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial. 

Regarding the Veteran's claim for an increased rating for the 
service connected back disability (as opposed to disagreement 
with the initial rating assigned), section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, a subsequent duty-to-assist letter 
was sent to the Veteran after the initial adjudication, in 
October 2008, that, in particular, provided notice of how 
disability ratings are assigned and included the specific 
rating criteria pertaining to the Veteran's back disability.  
This letter was followed by a March 2009 Supplemental 
Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board notes that the Veteran has indicated he is 
receiving Social Security Disability.  As reported at the VA 
examinations in 1997, 2005 and 2008, in 1992 the Veteran 
suffered a cardiac arrest and was "dead" as he described it, 
as he was not defibrillated for twenty minutes.  During the 
cardiac arrest he suffered anoxic brain damage.  Since that 
time he has been on Social Security Disability.  He had 
trouble with his short term memory enough so that the 1997 
examiner noted he needed a custodial caregiver as he would 
forget to turn off electrical equipment such as the stove.  
Following his cardiac arrest he had an automatic implantable 
defibrillator implanted in his chest.  At the more recent 
2008 VA examination the Veteran reported that he was largely 
unable to do the type of work he used to do as a vocational 
rehab counselor because of a brain injury and is currently 
medically retired.  There is no indication, nor has the 
Veteran contended, that his Social Security disability is in 
any way related to any of his service connected disabilities.  
As such, any attempt to obtain these records would serve no 
useful purpose in adjudicating the issues before the Board. 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  The 
examinations, performed by qualified examiners, included the 
Veteran's complaints, his symptoms and thorough examination 
results along with any required opinions; they were adequate 
for purposes of this decision.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as 'staged' 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 



Degenerative joint disease of the thoracic and lumbar spine 

The Veteran's current appeal arises from an April 2005 claim 
for an increased rating for his service-connected 
degenerative joint disease of the thoracic and lumbar spine.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative joint disease 
of the thoracic and lumbar spine (Diagnostic Codes 5237-
5242), for example, are to be rated pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, as it applies to the thoracolumbar spine, a 10 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, when the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or where there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or when the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  Service connection was granted for lumbar 
radiculopathy for both the right and left lower extremities 
and separate evaluations were assigned.  The issues are 
discussed below.  

At a November 2005 VA examination the Veteran reported 
moderate to severe pain with a pain level of 6 to 10 out of 
10 at all times.  He reported aching and nagging pain that 
became sharp during flare-ups which occurred once a year and 
lasted two to three days.  The Veteran reported radiation of 
pain from his middle to low back into his right buttock and 
right leg which caused weakness and falling at times.  He 
reported stiffness, tenderness and lack of endurance due to 
his back pain.  The Veteran denied any incapacitating 
episodes requiring bedrest as prescribed by his physician in 
the last year.  He denied any bowel or bladder incontinence.  
The Veteran reported he was mostly limited in his current 
daily activities because of his back pain and tried not to 
lift, bend or perform any exertional activities such as 
running or jogging.  His walking was limited due to 
aggravation of back pain.  The Veteran reported weakness in 
his lower extremities due to radiation of pain from his 
lumbosacral spine.  The Veteran reported that he had been on 
Social Security disability since 1992 with an automatic 
implantable defibrillator.  

On examination, the Veteran's thoracolumbar forward flexion 
was 90 degrees, hyperextension was 20 degrees, lateral 
flexion right was 30 degrees and left was 20 degrees.  The 
Veteran rotated 40 degrees bilaterally.  All of the ranges of 
motion were accomplished with pain and grimacing.  The 
examiner found that the Veteran had a 10 degree loss in all 
ranges of motion after repetitive movements, due to pain and 
weakness, fatigability and lack of endurance.  This loss 
combined with the previous measurements results in the 
Veteran's forward flexion to be 80 degrees.  His muscle 
strength was 4 in the right lower extremity and 5 in the left 
lower extremity.  The Veteran's sensory function was intact 
above and below the waist.  His deep tendon reflexes were 2+ 
above and below the waist on the left side and 1+ above and 
below the waist on the right side.  His straight leg raise to 
the right was 60 degrees.  The examiner diagnosed multilevel 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine with lumbar radiculopathy due to 
positive straight leg raising of the right leg at 60 degrees; 
and degenerative joint disease of the thoracic spine with 
kyphosis and mild scoliosis.

In a May 2007 letter the Veteran's treating chiropractor 
stated that beginning in late May 2006 the Veteran was 
treated seven times in a two month period, which was 
excessive for him.  He reported that the Veteran had flare 
ups which did not occur often but were severe and 
debilitating when they did occur.  He had an antalgic gait 
and has moderate to severe spasms in the lumbar 
paravertebrals, along with radiating pain into his right 
and/or left hip and buttock area.  

At a March 2008 VA examination the Veteran reported constant 
pain which he rated as 8 to 10 out of 10 without medication 
and 5 to 8 out of 10 with medication.  He reported the pain 
went from the upper back all the way down into the legs, with 
worse pain in the thighs and hips.  The Veteran reported 
weakness, stiffness, swelling, instability, locking, 
fatigability and lack of endurance.  He reported a worsening 
of his symptoms in the last six to seven months.  The Veteran 
had an altered gait due to his low back pain and was very 
unsteady due to his legs and hips and secondary to his 
unrelated brain injury.  He had a cane but did not use it as 
it caused more imbalance due to his altered gait.  The 
Veteran sometimes used a wheelchair.  He reported severe 
flare-ups that occurred daily or weekly and lasted until he 
took pain medication.  The flare-ups affected his ability to 
walk, bend, sit or even lie down and caused him to lose his 
balance.  The Veteran reported that he retired mainly due to 
a brain injury and also could not work because of pain and 
injury.  He could no longer do any kind of gardening, take 
short walks or help around the house due to the severity of 
the pain.  The Veteran stated that his back and leg weakness 
and pain caused him to lose his balance and it had caused him 
to fall.  He reported that there was not one thing that he 
did in his daily life that was not affected by his back 
condition.  

On examination the Veteran had tenderness to palpation over 
the thoracic and lumbar spine especially over the left SI 
joint and the right thigh.  The Veteran had forward flexion 
of 62 degrees, with pain beginning at 60 degrees, 
hyperextension to 5 degrees, lateral flexion to the right of 
17 degrees and left of 16 degrees; rotation to the right of 
25 degrees and left of 26 degrees.  The examiner found a 3 
degree loss of range of motion with repetitive use, which 
combined with the previous measurements resulted in the 
Veteran's forward flexion to be 59 degrees.  There was pain 
and guarding throughout the range of motion.  His muscle 
strength was 4 out of 5 bilaterally.  The Veteran's sensation 
was intact with no atrophy of the lower extremities.  He had 
an antalgic gait.  The straight leg raising was negative.  
Lasegue's sign was positive bilaterally.  The examiner 
diagnosed bilateral lower extremity radiculopathy. 

The Veteran's service connected degenerative joint disease of 
the thoracic and lumbar spine, is evaluated as 20 percent 
disabling under the General Rating Formula for Diseases and 
Injury of the Spine pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5242.  Diagnostic Code 5237 rates lumbosacral 
strain and Diagnostic Code 5242 rates degenerative arthritis 
under the General Rating Formula, which warrants the next 
higher rating of 40 percent if forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine is 
shown.  The medical evidence shows the Veteran's forward 
flexion of the thoracolumbar spine is limited to, at most, 59 
degrees including any additional loss due to pain or 
repetitive use.  Ankylosis of the thoracolumbar spine has 
never been demonstrated.  As such a rating in excess of 20 
percent is not warranted for degenerative joint disease of 
the thoracic and lumbar spine, under the General Rating 
Formula.

Likewise, in addition, a higher rating under the arthritis 
codes (Diagnostic Codes 5003 and 5010) is not assignable 
because a 20 percent rating is the maximum allowable under 
those codes. 

Intervetebral disc syndrome may also be rated based on 
incapacitating episodes.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  A 40 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  The Veteran reported that he is retired due to non 
service-connected medical conditions; a cardiac arrest and a 
brain injury.  The Veteran contends that he has 
incapacitating episodes in excess of six weeks within the 
past year.  His treating chiropractor reported that he 
treated the Veteran seven times between May and July 2006.  
However, there is no evidence of prescribed bedrest by a 
physician and treatment by a physician for a period of time 
greater than four weeks during a twelve month period.  
Therefore, a rating in excess of 20 percent for degenerative 
joint disease of the thoracic and lumbar spine based on 
incapacitating episodes is not warranted. 

The Veteran is assigned a 20 percent rating for the thoracic 
and lumbar spine disability based on limitation of motion of 
the thoracolumbar spine.  The level of impairment has been 
relatively stable throughout the appeals period, or at least 
has never been worse than reflected by the ratings assigned.  
Therefore, an application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Veteran has complaints of pain in the thoracolumbar 
spine, affecting his ability to do physical activities.  Any 
functional impairment in the thoracic and lumbar spine, 
however, already has been considered by the 20 percent rating 
assigned under the relevant Diagnostic Codes.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

The Veteran genuinely believes that his degenerative joint 
disease of the thoracic and lumbar spine should be rated 
higher than the currently assigned evaluations.  He is 
competent to report his symptomatology.  However, the Board 
is bound by the rating schedule and the Veteran's opinion is 
outweighed by the objective medical findings on multiple 
examinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  The Board notes that the examinations were 
accomplished by health professionals who recorded his 
complaints and symptoms, the objective findings on 
examination, and the effects of his disabilities on his 
occupational and social functioning.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
degenerative joint disease of the thoracic and lumbar spine 
is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58.

Lumbar radiculopathy, right lower extremity 

The Veteran claims he is entitled to a higher initial rating 
for his lumbar radiculopathy, right lower extremity 
(previously considered as bilateral sciatic nerve damage) 
currently evaluated as 10 percent disabling. 

The Veteran's right lumbar radiculopathy has been evaluated 
under Diagnostic Code 8520, which contemplates paralysis of 
the sciatic nerve.  A 10 percent evaluation is assigned for 
mild incomplete paralysis.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis.  A 40 percent 
evaluation is provided for moderately severe incomplete 
paralysis.  A 60 percent evaluation is warranted for 
incomplete paralysis that is severe with marked muscular 
atrophy.  An 80 percent evaluation is afforded for complete 
paralysis where the foot dangles and drops, no active 
movement is possible in the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.   
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

In rating peripheral nerve injuries and their residuals, 
attention is given to the site and character of the injury, 
the relative impairment in motor function, trophic changes, 
or sensory disturbances.  38 C.F.R. § 4.120

At the VA examination in November 2005 the Veteran reported 
radiation of pain from his middle to lower back into his 
right buttock and right leg which causes weakness and falling 
at times.  He reported weakness in the lower extremities due 
to radiation of pain.  The Veteran's muscle strength was 4 
out of 5 on the right lower extremity.  His sensory function 
was intact both above and below the waist, and deep tendon 
reflexes were 1+ in the right lower extremity.  

At the March 2008 VA examination the Veteran reported pain 
down into his legs with worse pain in his thighs and hips.  
He was found to have an altered gait and was very unsteady 
due to pain and weakness in his legs and hips.  He had 
tenderness in his right thigh.  His sensation was intact with 
no atrophy of the lower extremities.  He had a cane but did 
not use it as it caused more imbalance due to his altered 
gait, and he sometimes used a wheelchair.  However, it was 
also noted that unsteadiness in his legs was also due to his 
brain injury.   

The Veteran's neurological impairment causes weakness in his 
leg which causes him to lose his balance and fall.  Although 
the Veteran's balance problems may be due in part to the 
unrelated brain injury, no medical professional has attempted 
to distinguish between the symptoms associated with the 
service connected diagnosis and the non-service connected-
diagnosis.  When it is not possible to separate the effects 
of service-connected and non-service-connected disabilities, 
such effects should be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  He has only mildly decreased muscle strength in the 
right lower extremity.  These symptoms have been consistently 
noted on multiple evaluations during the appeal period.  
Moderately severe incomplete paralysis has never been shown.  
The Veteran does not have foot drop, and his sensory function 
was intact.  Deep tendon reflexes were 1+ in the right leg.  
In light of the foregoing, and resolving all doubt in the 
Veteran's favor the overall neurological disability picture 
more closely approximates moderate incomplete paralysis.

The Veteran is assigned a 20 percent rating for lumbar 
radiculopathy, right lower extremity, based on moderate 
incomplete paralysis.  The level of impairment has been 
relatively stable throughout the appeals period, or at least 
has never been worse than reflected by the ratings assigned.  
Therefore, an application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Given the above, the medical evidence more closely resembles 
the criteria required for a 20 percent evaluation, but no 
higher, for the lumbar radiculopathy, right lower extremity, 
under DC 8520.  38 C.F.R. § 4.124(a).   

Extraschedular

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  However, there has been no showing that the 
service-connected back or lumbar radiculopathy disabilities 
have caused marked interference with employment, have 
necessitated frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular scheduler standards.  There is no doubt that the 
Veteran has impairment of the back and legs which results in 
daily activity restrictions.  However, the regular scheduler 
standards contemplate the symptomatology shown in this case.  
Thun v. Peake, 22 Vet. App. 111 (2008).  In essence, the 
evidence does not demonstrate an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the thoracic and lumbar spine (previously 
separately rated as lumbosacral strain and degenerative joint 
disease thoracic spine), currently evaluated as 20 percent 
disabling, is denied 

Entitlement to an initial 20 percent rating, but no higher, 
for lumbar radiculopathy, right lower extremity (previously 
considered as bilateral sciatic nerve damage), is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


REMAND

The Veteran also seeks an initial compensable evaluation for 
his service connected lumbar radiculopathy, left lower 
extremity.  

The February 2006 rating decision granted service connection 
and assigned a 10 percent rating for bilateral sciatic nerve.  
The May 2007 statement of the case cited the issue as two 
separate issues for bilateral sciatic nerve, right and left, 
and assigned a 10 percent evaluation for the right lower 
extremity and a non-compensable evaluation for the left lower 
extremity.   

The March 2009 supplemental statement of the case identified 
the issues as lumbar radiculopathy, right lower extremity and 
lumbar radiculopathy, left lower extremities with current 
ratings of 10 percent disabling for each extremity and 
confirmed the ratings.  However, this apparent increase for 
lumbar radiculopathy, left lower extremity was not made in a 
rating decision.  Additionally, the subsequent March 2009 
rating decision reported the current ratings to be lumbar 
radiculopathy, right lower extremity as 10 percent disabling 
and lumbar radiculopathy, left lower extremity as 
noncompensable. 

It is unclear whether the Veteran's service connected lumbar 
radiculopathy, left extremity is rated as noncompensable or 
as 10 percent disabling. 

Because of the need for a remand to determine the proper 
rating, the RO should obtain and associate with the claims 
file up-to-date VA records.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In addition, the RO should ask the Veteran to 
submit any private medical records pertaining to the 
disability at issue. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Obtain and associate with the claims 
file up-to-date VA treatment records 
beginning from January 2007 and ask the 
Veteran to submit any private treatment 
records related to his lumbar 
radiculopathy of the left lower extremity. 

2.  Upon completion of the above 
development, and any additional 
development deemed appropriate, including 
but not limited to a VA examination, if 
necessary, issue a rating decision clearly 
establishing the current evaluation for 
lumbar radiculopathy of the left lower 
extremity.  If the benefit sought on 
appeal is not granted in full, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


